Citation Nr: 1220086	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  04-28 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran served on active duty from November 1982 to October 1986. 

This matter comes to the Board of Veterans' Appeals  (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In May 2010, the Board remanded the claim for additional development.  

In October 2008, the Veteran was scheduled for a hearing at the RO before a Hearing Officer.  The Veteran failed to appear for his scheduled hearing, and there is no record that a request for another hearing was ever made.  Without good cause being shown for the failure to appear, no further hearing can be scheduled and appellate review may proceed.


REMAND

The Board first notes that in addition to diagnoses of PTSD, the medical evidence includes diagnoses of a number of acquired psychiatric disorders other than PTSD, to include bipolar disorder, a mood disorder, schizoaffective disorder, and alcohol and cocaine/polysubstance abuse.  Thus, although the RO framed the issue solely as one involving PTSD, the issue in this case must be framed broadly, and it has been recharacterized as "entitlement to service connection for an acquired psychiatric disorder, to include PTSD."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this regard, in May 1997, the RO denied a claim for bipolar disorder.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010).  Most recently, in a final and unappealed decision, dated in December 2005, the RO denied a claim for PTSD.  

As the issue involves both an acquired psychiatric disorder (other than PTSD), and PTSD, these are considered to be inextricably intertwined, and they must therefore be adjudicated together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

This issue must be remanded for additional due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Specifically, the agency of original jurisdiction (AOJ) has not considered whether new and material evidence has been presented to reopen a claim for service connection for an acquired psychiatric disorder, other than PTSD.  See 38 C.F.R. § 20.903(b) (2011) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal"); see also McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009). 

With regard to PTSD, the Veteran asserts that he was involved in a traumatic stressor on January 19, 1985, when he was struck in the back by an oxygen canister while aboard ship.  He asserts that he was knocked overboard, but that he was attached to a rope and did not enter the water.  A January 19, 1985 service treatment report shows treatment for back pain after being struck with an oxygen canister; there is no indication that he was knocked overboard, or in any sort of danger.  Service connection is in effect for mechanical low back pain.  

It is not shown that the Veteran engaged in combat, and the alleged stressor does not involve combat.  Therefore, the Veteran's assertion of a service stressor is not sufficient to establish the occurrence of such event.  Rather, his alleged service stressor must be established by official service records, or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994); see also VBA's Adjudication Procedure Manual, M21-1MR (hereinafter "M21-1MR"), Part III.iv.4.H.29.a, i. 

During the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  Among other things, in some cases, the new regulation significantly changes the criteria for determining whether or not a claimed stressor is considered to have been verified. 

It does not currently appear that the liberalizing changes are applicable in this case. Nevertheless, when the Board addresses questions or issues that the RO did not previously consider, "the Board must secure a waiver from a claimant or otherwise determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue."  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Similarly, where the Board considers law not previously considered by the RO, the Board is required to notify the claimant and indicate that consideration of this law may result in a decision adverse to the claimant.  See 38 C.F.R. § 20.903(b) (2011) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal").  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009). 

In this case, the Veteran has not been advised of the new version of 38 C.F.R. § 3.304(f).  On remand, to ensure complete compliance with due process requirements, the Veteran should be issued a corrective VCAA notice with regard to the issue on appeal, now characterized as "entitlement to service connection for an acquired psychiatric disorder, to include PTSD", and he should be notified of the recent changes to 38 C.F.R. § 3.304(f).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice with regard to the issue on appeal, now characterized as "entitlement to service connection for an acquired psychiatric disorder, to include PTSD"; notify the Veteran of the recent changes to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010). 

2.  After the development discussed in the first paragraph of this remand has been completed, and after conducting any other development deemed appropriate, readjudicate the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


